Citation Nr: 1011520	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-35 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1967 
to June 1968; July 1968 to May 1970; and May 1970 to May 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.  In that decision, the RO denied a claim for 
service connection for hypertension.  

In November 2008, this claim was remanded for further 
development.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's hypertension is related to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

In May 2005 and December 2008, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(b) (2009).  The AOJ notified the Veteran of 
information and evidence necessary to substantiate his claim 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  
The December 2008 letter informed the Veteran of the process 
by which initial disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran has been able to participate effectively 
in the processing of his claims.  

The record reflects that the Veteran's service treatment 
records are unavailable.  A September 2005 formal finding of 
unavailability memorandum listed all the attempts made to 
find the Veteran's service treatment records.  The Veteran 
was asked in August 2002 (for another claim) to send in all 
the records he had.  His November 2007 appeal shows he 
understood his service treatment records were unavailable.  
Under the circumstances, it is the Board's conclusion that 
further efforts to obtain the Veteran's service treatment 
records would be futile.  38 C.F.R. § 3.159(c)(2) (2009).  
Additionally, in a May 2005 statement the Veteran claims he 
developed hypertension a month after discharge, leading to 
the conclusion that hypertension would not have been 
diagnosed or shown in service.  

VA has done everything reasonably possible to assist the 
appellant with respect to his claims for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2009).  The appellant has not been given a VA 
examination.  As explained further below, the Veteran's 
statements are not consistent.  He also did not describe his 
symptoms.  VA records do not show treatment for, symptoms 
related to or a diagnosis for hypertension within one year of 
separation from service.  There is no evidence the Veteran 
had hypertension in service.  As a result, the Board 
concludes that a remand to accord the Veteran a VA 
examination pertinent to his hypertension service connection 
claim is not warranted.  The Board has already remanded this 
claim to obtain all VA treatment records from 1973 (the year 
the Veteran separated from service) to the present.  VA's 
duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Considering 
the circumstances, the duties to notify and assist have been 
met.  

II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Service connection for certain diseases, such as hypertensive 
vascular disease, may also be established on a presumptive 
basis by showing that the disease manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2009).  This presumption operates even though there is no 
evidence of such disease during the period of service.  Id.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113.  

For VA compensation purposes, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7101, note (1) (2009).  Also, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id.  The regulations show that there 
is a difference between being diagnosed with hypertension and 
having hypertension that is compensable for VA purposes.  

In a recent case, Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009), the Federal Court reiterated that under 38 C.F.R. 
§ 1154(a) VA is required to give due consideration to all 
pertinent medical and lay evidence in evaluating a claim for 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit stated that under section 
1154(a) lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when: "(1) a layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau, 
492 F.3d at 1377.  The Board must do more than look for a 
medical nexus in adjudicating claims with lay evidence; it 
must also discuss competence and credibility.  

The United States Court of Appeals for Veterans Claims 
(Court), held that the Veteran was competent to testify to 
factual matters of which he had first-hand knowledge, 
including having right hip and thigh pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
19 Vet. App. 362, 368-69 (2005).  The Court, citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  Id.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the Federal Circuit, citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000).  In determining whether lay evidence is 
satisfactory, the Board may consider the demeanor of the 
witness, internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  


III. Analysis

In the Veteran's May 2005 claim, he stated that while he was 
on active duty, he developed hypertension and was treated for 
it.  He said he still suffered from it and received treatment 
for it at VA.  In a May 2005 statement, the Veteran indicated 
he developed hypertension one month after discharge.  He said 
he was treated at a specific VA medical center (VAMC) and 
still received treatment there.  In his October 2006 notice 
of disagreement, the Veteran's attorney representative 
asserted that hypertension continues to be present since one 
month after service.  

As mentioned, VA treatment records are unavailable.  However, 
all VA medical records have been obtained.  Records show the 
Veteran has continuously been treated by VA since his time of 
separation in 1973.  Blood pressure readings from November 
1973, August 1976, June 1977, and December 1977 were shown to 
be in the normal range.  These readings do not qualify as 
hypertensive under 38 C.F.R. § 4.104, DC 7101, note (1).  

In March 1981, an increased diastolic blood pressure reading 
was noted, 130/94.  He had a viral syndrome.  In September 
1986, the reading was 130/90 and it was noted that the 
Veteran used tobacco, smoking a of a quarter pack per day.  
In November 1986, the reading was again 130/90 and a note 
stated the Veteran was to see a nurse for a blood pressure 
check and see the doctor if his blood pressure was 
consistently elevated.  In November 1994, elevated blood 
pressure was again noted (150/112) and the record states he 
needed to decrease sodium in his diet.  

At a December 1998 VA examination, the Veteran denied 
hypertension.  He said he was a smoker for 34 years.  His 
blood pressure reading was 132/90.  In January 2003, a VA 
nursing note stated his blood pressure remained borderline 
(139/93) but that the Veteran had been "asymptomatic."  In 
May 2005, a discharge summary shows a diagnosis of 
hypertension was noted.  In July 2006, hypertension was 
determined to be uncontrolled.  



In the November 2007 appeal, the Veteran's representative 
cited to Savage v. Gober, 10 Vet. App. 488, 497 (1997) and 
stated that symptoms are the essence of evidence of 
continuity of symptomatology.  As mentioned, the Board must 
do an analysis regarding competency and credibility of the 
Veteran's testimony when it comes to evaluating a claim for 
benefits.  

As for competency, the Veteran is not competent to diagnose 
hypertension as he is a lay person.  38 C.F.R. § 3.159(a)(2).  
As determined in Jandreau, 492 F.3d at 1377, the Veteran may 
use lay testimony to describe symptoms at the time that 
supports a later diagnosis by a medical professional.  Here, 
the Veteran has submitted no description of symptoms, but 
just asserted he had hypertension and was treated for it 
within one year after service.  Since the Veteran described 
no symptoms, whether he was competent to do so is moot.  

Also, there is a discrepancy between the Veteran's May 2005 
claim and his May 2005 statement.  The May 2005 claim says he 
had hypertension in service and the May 2005 statement 
asserts he developed hypertension "about a month after 
discharge."  The conflict between the two statements shows 
the Veteran is not a reliable source of information.  The VA 
records also do not show the Veteran had high blood pressure 
shortly after service; VA medical records show he did not 
have high blood pressure until the mid-1980s.  Hypertension 
itself was not diagnosed until March 2005.  

The Veteran is proceeding on the theory that he is eligible 
for the presumption under 38 U.S.C.A. § 1112.  The evidence 
as a whole shows hypertension did not manifest itself to a 
degree of 10 percent or more within one year from the May 
1973 separation.  A November 1973 VA medical record showed 
the Veteran's blood pressure reading to be 130/70.  This 
record, along with all the other evidence which gives a full 
medical history of the Veteran, shows that establishment by 
presumption is not appropriate.  

The Board finds that service connection for hypertension is 
not warranted by direct service connection either, as there 
is no evidence showing that the Veteran had hypertension in 
service.  As mentioned, the Veteran is not a reliable source 
on this issue due to his conflicting statements.  All the 
evidence does not establish that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d)

As the claims folder shows no competent evidence associating 
the Veteran's hypertension with his military service, service 
connection cannot be granted.  The one year presumption does 
not apply.  A clear preponderance of the evidence is against 
the Veteran's claim for service connection for hypertension, 
and the reasonable doubt doctrine is not for application.  
See, 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for hypertension is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


